Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2017/0370220 (“Morris”) in view of USPGPub No. 2018/0371922 (“Sitkiewicz”), and USPGPub No. 2011/0264413 (“Stanklowski”).
Regarding claim 1, Morris teaches a process for repairing an aircraft engine component (paras. [0001], [0004], [0006], [0038], [0047] & [0072]) comprising: receiving a plurality of component measurements of a damaged component (paras. [0040], [0048] & [0057]); determining a blend operation (fig. 1c, paras. [0014], [0045], [0059], [0062] & [0071]); and removing material from the damaged component according to the blend operation, thereby creating a repaired component (fig. 1c, para. [0072]).
While Morris teaches using software to determine an optimized blend geometry (paras. [0044]-[0046]), Morris fails to explicitly teach generating a finite element model of the damaged component …; and determining the removal operation based at least in part on the finite element model of the damaged component. However, this would have been obvious in view of Sitkiewicz.
Sitkiewicz is directed to repairing turbine blades (paras. [0001]-[0003]). Sitkiewicz teaches to identify areas of structural weakness of the blade (para. [0021]). The area of weakness can be determined by a user or by performing finite element analysis on a CAD file of the blade (paras. [0021] & [0022]). For example, by simulating the blade in expected operating conditions (para. [0022]). After the defect is found, the blade is cut to remove the structural weakness (para. [0024]).
In this case, Morris and Sitkiewicz teach repairing a turbine blade by locating a defect in the blade and cutting the defect. Morris teaches to manually detect and measure the defect, and then to use software to determine the optimal cutting geometry. Sitkiewicz teaches that using finite element analysis is a known substitute to identifying defects in a blade. Specifically, to conducting finite element analysis of a CAD file of the blade in expected operation conditions. Sitkiewicz teaches that it is predictable to form CAD files/models of a blade that can be used for finite element analysis. Thus, it would be obvious to modify Morris to create a CAD model of the damaged blade that is compatible with FEA software in order to analyze the blade in expected operating conditions to find areas of structural weakness. This will predictably lead 
Morris et al. fail to explicitly teach generating the finite element model of the damaged rotor based at least partially on a comparison between the component measurements and a finite model of an ideal integrally bladed rotor. However, this would have been obvious in view of Stanklowski.
Stanklowski teaches a process for repairing an aircraft engine component (Title, para. [0003]) comprising: receiving a plurality of component measurements of a damaged component (para. [0030]); comparing the plurality of component measurements of the damaged component to a CAD model of an ideal component, and generating a CAD model of the damaged component based at least partially on the comparison (fig. 5; paras. [0028]-[0031]); determining a corrective material removal operation based at least in part on the model of the damaged component (fig. 6; para. [0032]); and removing material from the damaged component according to the corrective material removal operation, thereby creating a repaired component (fig. 7; paras. [0032]-[0033]).
In this case, both Morris et al. and Stanklowski teach creating a CAD model of a damaged blade/rotor. Stanklowski teaches that a known way to form a CAD model of a damaged blade is to morph a CAD model of the original blade based on measurements of the damaged blade. Thus, it would be predictable and obvious to obtain the CAD model (compatible with FEA software) of the damaged component of Morris et al. by morphing an original CAD model based on measurements of the damaged component. 
Regarding claim 2, Morris further teaches the damaged component is an integrally bladed rotor (paras. [0072]-[0074]).
Claim 4 recites predicting a performance of the repaired component by providing the finite element model of the damaged component and the blend operation to a mathematical model.  After determining an initial blend, Morris teaches to use surrogate and operational models in order to determine the impact of the repair (paras. [0044]-[0049] & [0057]-[0063]). At least part of the analysis uses the damaged blade geometry as well as proposed geometry of the blade after repair (para. [0062]).
Regarding claim 5, Morris et al. further teaches comparing an output of the mathematical model against a predetermined set of criteria, and determining the acceptability of the corrective material removal operation based at least in part on the output of the mathematical model (Morris, paras. [0057]-[0062]). 
Regarding claim 6, Morris et al. further teaches determining the acceptability of the corrective material removal operation includes comparing the output of the mathematical model to at least one of a mistuning range, an aeromechanical performance metric range, and a modeshape range (Morris, para. [0049]).
Claim 9 recites removing material from the damaged component according to the blend operation comprises an automated material removal operation.  Morris et al. is silent as to whether the cutting step is manual or automated. However, if manual, merely automating a manual activity is not sufficient to distinguish over the prior art. See MPEP 2144.04(III).
Claim 11 recites the repaired component includes a blade, and wherein at least 5% of the surface of the blade is part of a blend. While Morris et al. teaches to blend a damaged section of the blade, Morris et al. is silent as to the percentage of the surface of the blade the blend makes up. However, mere changes in the size/proportion of the blend is not patentable over the same process capable of making a blend with the claimed proportions. See MPEP 2144.04(IV). In this case, Morris et al. teaches all the limitations of the claim except for the relative proportions between the blend and the blade. Since the process of Morris et al. is capable of making a blend of at least 5% of the surface of the blade, this limitation is not patentable over Morris et al. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. as applied to claim 1 above, and further in view of USPGPub No. 2004/0148793 (“Holder”).
Regarding claim 3, Morris et al. fail to explicitly teach creating a material removal template and applying the material removal template to the damaged component prior to removing material from the damage component. However, this would have been obvious in view of Holder.
Holder is directed to marking repair areas on a blade (Title). Holder teaches to provide a template 100 that is sized to correspond to the shape of the blade (para. [0037]). The template 
In this case, both Morris et al. and Holder are directed to cutting a damaged area from a blade. Morris et al. teach determining dimensions of a blended area. However, Holder teaches that it is known to also mark a blend area directly on the blade itself. One of skill in the art will appreciate that marking the blend area on the blade will aid operators during manual cutting of the blade to ensure the correct blend is made. Thus, it would be obvious to apply a template to the blade prior to cutting and/or to mark the blend area directly on the blade to aid in a manual removal operation.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. as applied to claim 1 above, and further in view of USPGPub No. 2013/0180107 (“Woods”).
Regarding claims 7 and 8, Morris et al. fail to explicitly teach determining a plurality of component measurements of the repaired component; comparing the plurality of component measurements of the repaired component to the finite element model of the ideal component, thereby determining a finite element model of the repaired component. However, this would have been obvious in view of Woods.
Woods is also directed to repairing a turbine blade (paras. [0001] & [0018]). Woods teaches to create a 3D image of the damaged component prior to refurbishing (para. [0021]). This image is used to virtually refurbish the component by creating a 3D image of the component after refurbishment (para. [0023]). After actual refurbishment, a 3D image is made of the refurbished component (para. [0027]). The image of the virtually refurbished component is compared to the actually refurbished component to determine the accuracy, effectiveness, and/or acceptance of the refurbished component (para. [0029]).
In this case, Morris et al. teaches to repair a turbine blade by creating a finite element model of the damaged component. Woods teaches that to ensure an accurate final product, it is known to create a virtually refurbished model that can be compared to a model of the actually refurbished model of the blade. Woods teaches that there is a reasonable expectation of success of measuring the repaired component. In addition, since Morris et al. teaches to create a model of a measured blade by morphing an original model based on the measured .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. as applied to claim 1 above, and further in view of USPGPub No. 2002/0161483 (“Vaidyanathan”).
Regarding claim 10, Morris et al. fail to explicitly teach removing material from the damaged component according to the blend operation comprises a manual material removal operation. However, this would have been obvious in view of Vaidyanathan.
Vaidyanathan is also directed to repairing turbine airfoils (paras. [0001]). Vaidyanathan teaches that typically the airfoils were cut manually (para. [0004]).
In this case, both Morris et al. and Vaidyanathan are directed to repairing turbine airfoils by a method including cutting the airfoil. Morris et al. is silent as to whether the cutting step is manual or automated. However, Vaidyanathan teaches that cutting airfoils is typically done manually. Thus, it would be predictable and obvious to remove material from the blade via a manual operation.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. as applied to claim 1 above, and further in view of USPGPub No. 2005/0033555 (“Tanner”).
Regarding claim 12,  Morris et al. fails to explicitly teach the repaired component includes at least one blend extending into the repaired component by at least 3 mm (0.118 in). However, this would have been obvious in view of Tanner.
Tanner is also directed to the repair of turbine blades (Title). Tanner teaches to blend the blades to remove damaged portions (para. [0016]). Tanner teaches that it is known for the dimensions of the blade to extend into the blade from a tip or edge by over .118 inches (figs. 3-4, paras. [0025] & [0029]-[0030]). 
. 
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Sitkiewicz, Stankowski, and Finite Element Method, Wikipedia, available at https://en.wikipedia.org/wiki/Finite_element_method, Screen shot taken on April 4, 2017 (“NPL”).
Regarding claim 13, Morris teaches a process for repairing an integrally bladed rotor (paras. [0001], [0004] & [0072]) comprising: receiving a plurality of component measurements of a damaged integrally bladed rotor (paras. [0040], [0048] & [0057]); determining a corrective material removal operation (fig. 1c, paras. [0014], [0045], [0059], [0062] & [0071]); and removing material from the damaged component according to the corrective material removal operation, thereby creating a repaired integrally bladed rotor (fig. 1c, para. [0072]).
While Morris teaches to use software to determine an optimized blend geometry (paras. [0044]-[0046]), Morris fails to explicitly teach generating a finite element model of the damaged integrally bladed rotor …; and determining the removal operation by at least simulating the damaged integrally bladed rotor under hot conditions. However, this would have been obvious in view of Sitkiewicz.
Sitkiewicz is directed to repairing turbine blades (paras. [0001]-[0003]). Sitkiewicz teaches to identify areas of structural weakness of the blade (para. [0021]). The area of weakness can be determined by a user or by performing finite element analysis on a CAD file of the blade (paras. [0021] & [0022]). For example, by simulating the blade in expected operating conditions (para. [0022]). After the defect is found, the blade is cut to remove the structural weakness (para. [0024]).
In this case, Morris and Sitkiewicz teach repairing a turbine blade by locating a defect in the blade and cutting the defect. Morris teaches to manually detect and measure the defect, 
Morris et al. fail to explicitly teach generating the finite element model of the damaged rotor based at least partially on a finite model of an ideal integrally bladed rotor. However, this would have been obvious in view of Stanklowski.
Stanklowski teaches a process for repairing an aircraft engine component (Title, para. [0003]) comprising: receiving a plurality of component measurements of a damaged component (para. [0030]); comparing the plurality of component measurements of the damaged component to a CAD model of an ideal component, and generating a CAD model of the damaged component based at least partially on the comparison (fig. 5; paras. [0028]-[0031]); determining a corrective material removal operation based at least in part on the model of the damaged component (fig. 6; para. [0032]); and removing material from the damaged component according to the corrective material removal operation, thereby creating a repaired component (fig. 7; paras. [0032]-[0033]).
In this case, both Morris et al. and Stanklowski teach creating a CAD model of a damaged blade/rotor.  Stanklowski teaches that a known way to form a CAD model of a damaged blade is to morph a CAD model of the original blade based on measurements of the damaged blade. Thus, it would be predictable and obvious to obtain the CAD model (compatible with FEA software) of the damaged component of Morris et al. by morphing an original CAD model based on measurements of the damaged component. 
After determining an initial blend, Morris teaches to assess surrogate and operability models to determine the blends impact, such as aerodynamic performance, vibratory stress, simulating operations of the corrective model …, and comparing the simulation to a set of predetermined criteria. Morris further teaches the removing step being done in response to the simulation meeting the predetermined criteria.
However, Morris fails to explicitly teach creating a corrective finite element model based on the determined corrective material removal operation, simulating operations of the corrective finite element model under hot conditions. This would have been obvious in view of NPL.
NPL teaches that finite element analysis is a known method for solving problems and engineering analysis in many fields such as structural analysis and fluid flow (pages 1-2, wherein all references to NPL refer to the document submitted with the Office action mailed on August 5, 2021). FEA allows complicated geometries to be simulated in a wide range of options in order to refine, analyze and optimize designs (pages 12-13).
In this case, Morris et al. teaches to use the dimensions of the damaged blade and the geometry of the blade after the proposed blend (para. [0062]) to analyze an initial blending geometry via surrogate and operational models. One of skill in the art will appreciate that emulators and surrogate models are simpler and thus faster ways of evaluating designs with respect to simulation models such as FEA. However, it is known to use simulation models, such as finite element analysis when evaluating performance under hot conditions (as taught by NPL, and as further taught by Sitkiewicz above). It would be predictable in view of Sitkiewicz to create a finite element model of a virtually blended blade of Morris et al. Thus, it would be obvious in view of NPL to modify Morris et al. such that the evaluation of the initial blend includes creating a finite element model of the blade having the initial blend and simulating the model in operating conditions to evaluate the performance including aerodynamic performance, vibratory stress, and mistuning assessments. Since simulation models such as FEA 
 Claim 14 recites reiterating the step of determining a corrective material removal operation in response to the simulation not meeting at least one of the predetermined criteria. Morris teaches there are different types/shapes of blends that can be considered (para. [0045]). Thus, it would be obvious and predictable to repeat the method for a differently shaped blend no matter what the outcome of the first blend is, i.e. whether or not the first blend meets the predetermined criteria or not.
Claim 15 recites the reiteration further incorporate the results of the simulation corrective finite element model simulation, and wherein the reiteration generates a second corrective removal operation distinct from the first corrective material removal operation. As detailed in the rejection to claim 14 above, the reiteration generates a different removal operation than the first since the second blend has a different shape. Further, as also detailed in the rejection to claim 14 above, since Morris et al. is considering different blend types/shapes, it is common sense to compare the simulations of the prior corrective finite element models in order to determine the most optimal blend.
Regarding claim 17, Morris et al. further recites the predetermined criteria includes at least one of mistuning range, an aeromechanical performance metric range, and a modeshape range (Morris, para. [0049]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. as applied to claim 13 above, and further in view of Holder.
Regarding claim 16, Morris et al. fail to explicitly teach creating a material removal template and applying the material removal template to the damaged component prior to removing material from the damage component. However, this would have been obvious in view of Holder.
Holder is directed to marking repair areas on a blade (Title). Holder teaches to provide a template 100 that is sized to correspond to the shape of the blade (para. [0037]). The template 
In this case, both Morris et al. and Holder are directed to cutting a damaged area from a blade. Morris et al. teach determining dimensions of a blended area. However, Holder teaches that it is known to also mark a blend area directly on the blade itself. One of skill in the art will appreciate that marking the blend area on the blade will aid operators during manual cutting of the blade to ensure the correct blend is made. Thus, it would be obvious to apply a template to the blade prior to cutting and/or to mark the blend area directly on the blade to aid in a manual removal operation.

Response to Arguments
Applicant's arguments filed October 27, 2021 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 7-9 of the remarks, Applicant argues that the amendment to claim 1 overcomes the rejection over Stanklowski et al. The examiner agrees and has withdrawn the rejections over Stanklowski et al.
On pages 9-10 of the remarks, Applicant argues that modifying Morris in view of Stanklowski and Sitkiewicz is not obvious because the repair process of Morris is different from that of Stanklowski and Sitkiewicz. As detailed below, this argument is not persuasive.
While the repair process of Morris is not exactly the same as that of Stanklowski and Sitkiewicz, the processes of Stanklowski and Sitkiewicz have similar steps that one of skill in the art will appreciate can be incorporated into blend processes such Morris. For example, each of the processes of Morris, Stanklowski, and Sitkiewicz teach to identify a defect on a turbine blade and then remove a portion of the blade that includes said defect. One of skill in the art will appreciate that at least the teachings of Stanklowski and Sitkiewicz directed to identifying and removing a defect from a turbine blade can be used to modify/improve the process of Morris because it is the use of a known technique to do a similar step(s) as Morris (i.e. identify and remove a blade defect). Applicant’s argument that only references directed to one specific repair process (e.g. a blend process) can be used to modify Morris does not take into account 

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”